Exhibit 10.11
Cooperation Agreement
Party A
Name: Tianjin Prominent Hero International Logistics Co., Ltd
Add: Room 204, 85 Tianbao Avenue, FTZ, Tianjin
Legal Rep.: Wang Jing


Party B
Name: Tianjin Seashore New District Shisheng Business Trading Group Co. Ltd.
(NASDAQ: CALI)
Add: Floor 2 Construction Bank, 87 Eighth Coastal Way, FTZ, Tianjin
Legal: Cheng Weihong


Whereas:
1.
Party A, a private corporation with registered capital of USD 5,000,000, wholly
owns the International Car Mall located at 86 Tianbao Avenue FTZ, Tianjin;

2.
The said International Car Mall is the only sales center of imported vehicles
based in Tianjin where 62,000 imported cars were sold in 2010;

3.
Party B currently is the only auto logistics operator based in China that listed
at NASDAQ capital market; based on extensive experience in promotion and sales
of cars in addition to acute insight of the market, Party B successfully turned
itself from a traditional car dealer into an internet-based modern auto
logistics operator;

4.
www.at188.com , operated by Party B, is the only portal website in China
specialized in providing expertise of imported car dealing information and
market analysis, which enjoys its reputable popularity since its establishment
10 years ago.



Through friendly consultation, the two parties have reached the following
agreement:
I. Commitment of Party A
1.
Party A consigns Party B the whole and entire authority to manage its
International Car Mall located at 86 Tianbao Avenue FTZ for a one-year period
starting from 1st March 2011 till 28th February 2012;

2.
This consignment granted by Party A to Party B is a result of a resolution of
Party A’s board of directors, therefore it is legal and valid;

3.
Party A guarantees that it will, during the consignment period, respect the
operational decisions whatever made by Party B, and it will offer its full
cooperation to the management of the Car Mall by Party B;

4.
Party A agrees to pay USD 1,000,000 to Party B for its management service; this
payment shall be made in four installments, USD 250,000 each time, on 30th May
2011, 30th August 2011, 30th November 2011 and 28th February 2012 respectively;

5.
After expiration of the consignment, Party B shall have the privilege of
renewal; Party A guarantees to renew the consignment as far as management
performed by Party B is fine.



II. Commitment of Party B
1.
Party B guarantees to perform its due managerial responsibilities for the Car
Mall during the consignment period;

2.
Party B guarantees to present promotion and advertising of Party A’s Car Mall on
its imported car portal (www.at188.com) free of charge, including but not
limited to text and video ads;





 
 
 

--------------------------------------------------------------------------------

 
 
3.
Party B guarantees to attract and maintain quality and steady long-term lease
contracts for Party A by taking advantage of its extensive imported car dealer
customer base;

4.
On request of Party A and during the consignment period, Party B shall organize
large promotional events to further enhance the reputation of the Car Mall in
China.



III Default responsibility
1.
During performance of this Agreement, if it can be attributed to Party A’s
default resulting in non-payment of the service remuneration to Party B, Party A
shall undertake all consequence of such breach of the Agreement and shall
compensate all economic losses and damages suffered by Party B;

2.
During performance of this Agreement, in case that no obvious change takes place
to the market conditions, should sales volume or profit margin incurred in the
Car Mall sharply decline (by more than 20%) due to improper management of Party
B, Party B shall undertake all consequence of such breach of the Agreement and
shall compensate all economic losses and damages suffered by Party A;

3.
This Agreement is entered through friendly consultation between the two parties
on 1st March 2011. Those issues not specified in the Agreement shall be settled
through consultation between the parties. In case no settlement is found, the
issue in question shall be brought to arbitration by Party B at place where it
is located.



Party A
Tianjin Prominent Hero International Logistics Co., Ltd


Signature: Wang Jing


Party B
Tianjin Binhai Shisheng Trading Group Co., Ltd (NASDAQ: CALI)


Signature: Cheng Weihong


Date: 1st March 2011
 
 
 

--------------------------------------------------------------------------------

 